Citation Nr: 9915680	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  93-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 1995 the Board remanded the case to the RO for 
additional development.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a duodenal ulcer due to an injury or disease 
incurred in, or aggravated by, active service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for duodenal ulcer.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including ulcers, if 
they become manifest to a degree of 10 percent or more within 
one year of separation from active service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) (1998).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In this case, service medical records dated in January 1967 
show the veteran complained of stomach pain and vomiting, 
relieved by milk, and a history of a diagnosis of duodenal 
ulcer one year earlier.  The examiner noted epigastric 
tenderness.  The diagnoses included ulcer disease, peptic 
ulcer and probable duodenal ulcer.  Hospital records show an 
upper gastrointestinal series study was pending when the 
veteran was discharged.

Subsequent records are negative for report of treatment 
related to an ulcer.  In January 1969 the veteran complained 
of persistent nausea.  The examiner noted there was no 
evidence of ulcer.  The veteran's August 1969 separation 
examination revealed a normal clinical evaluation of the 
abdomen and viscera.  In his report of medical history the 
veteran denied stomach or intestinal trouble.

In statements and personal hearing testimony in support of 
the claim the veteran argued that he was treated by Dr. D., a 
private physician, within a year of his separation from 
active service, and that in 1974 he underwent 
gastroenterotomy with partial removal of the stomach.  In 
statements dated in September 1991 the veteran's mother and 
sister described episodes of stomach problems the veteran 
experienced after service.

VA hospital records dated from August 1991 to November 1991 
show the veteran underwent esophagogastroduodenoscopy, which 
revealed scarring but no specific marginal ulcer.  A biopsy 
was negative with the exception of some finding of H. 
pylorus.  The diagnoses included history of partial 
gastrectomy in 1974.  Subsequent VA medical records noted a 
history of peptic ulcer disease, status post partial 
gastrectomy, without opinion as to etiology.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veteran has a present duodenal ulcer due to 
an injury or disease incurred in, or aggravated by, active 
service.  Although service medical records included diagnoses 
of ulcers in January 1967, those diagnoses were not shown to 
have been confirmed by a recommended upper gastrointestinal 
series study and subsequent records indicated no evidence of 
ulcer.  The Board finds the evidence of record does not 
demonstrate a chronic ulcer disorder was onset or aggravated 
during active service.

The Board notes the record reflects the veteran failed, 
without excuse, to report for a scheduled VA examination in 
December 1997, and that adequate notice was sent to his 
address of record.  VA regulations provide that when a 
claimant fails to report for a scheduled medical examination 
in conjunction with an original compensation claim without 
good cause the determination shall be made based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (1998).

The only evidence of a present duodenal ulcer disability 
related to active service is lay opinion.  While lay persons 
are competent to testify as to symptoms the veteran 
experienced, they are not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 

10 Vet. App. at 497.  In this case, the evidence as to 
continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for a duodenal ulcer.  See 38 U.S.C.A. 
§ 5107(a).

Although the veteran claimed he was treated for an ulcer 
disorder soon after service, the record reflects he did not 
respond to RO requests for additional information and 
authorization for the release of private medical records in 
May 1996, August 1996, and February 1997.  The Court has held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, 
the Board finds the RO has adequately assisted the veteran in 
the development of his application for service connection.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for duodenal ulcer is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

